

chaplinawardletterimage1.jpg [chaplinawardletterimage1.jpg]
February 9, 2018
    
Dear Scott:


In recognition of your assuming additional responsibilities for Human Resources
and Corporate Services, the Management Development and Compensation Committee
has approved, as of February 5, 2018, a special, one-time award in the form of
16,970 Restricted Stock Units (“RSUs”) with an approximate value of $250,000. As
an equity holder in our company, you will participate in the rewards from
delivering long-term shareholder value. The RSUs will vest in two equal
installments on the first and second anniversaries of the grant date (i.e., 50%
on February 5, 2019 and 50% on February 5, 2020), subject to your continued
employment with Vista Outdoor through the applicable vesting date.
Additional Terms and Conditions of Equity Awards
Shortly after your signing this letter, you will receive additional information
from E*Trade about how to accept your available equity award online. Your
receipt of equity is subject to your acceptance of the terms and conditions of
the materials provided to you at the time of your acceptance of the award
through E*Trade’s online system, including the Vista Outdoor Inc. 2014 Stock
Incentive Plan, the award agreement evidencing the award and the plan’s
prospectus, as well any other applicable company policies. It is important that
you read all of the documents associated with each award carefully.
Navigating the E*Trade System
In order to be eligible for equity awards, you must log on to E*TRADE and
complete the grant acceptance process by following the instructions below:


•
Existing E*TRADE Stock Plan Accounts:  Please log-on to your account at
https://us.etrade.com/stock-plans and complete the grant acceptance process,
after you receive notification from E*Trade that your awards have been loaded to
the system.

If you need technical assistance with the grant acceptance process or accessing
your account, please call E*TRADE’s U.S. Service Center at 800.838.0908 (Monday
through Friday, 8:00 a.m. to 9:00 p.m. (Eastern).
The terms of this letter do not constitute an employment agreement; your pay and
benefits will follow Vista Outdoor’s compensation and benefits programs which
are subject to change. All employment at Vista Outdoor is at the mutual will of
Vista Outdoor and the employee and either party may terminate the employment
relationship at any time and for any reason, with or without cause or notice.
The at-will employment relationship cannot be altered, unless it is done so in
writing.
To confirm acceptance of the letter, please sign, date and return to Lindsay
Lentz, Director, Compensation via email at Lindsay.Lentz@VistaOutdoor.com.


Sincerely,


/s/ Chris Metz


Chris Metz
Chief Executive Officer        Accepted:
        
/s/ Scott Chaplin
/
February 9, 2018
Scott Chaplin
 
Date



